DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office Action is in response to Applicant’s amendment filed on June 3, 2021.
Claims 13, 15, 17, and 22-23 have been amended.
Claim 16 has been canceled. 
Claim 24 is new.
Claims 13-15, and 17-24 are pending.
Response to Arguments
Applicant's arguments filed June 3, 2021 have been fully considered but they are not persuasive. Regarding claim 13, Applicant argues Demianovich fails to disclose an anti-scatter grid. However, Demianovich discloses the collimator reducing the scatter in [0056]. Applicant argues “Demianovich is totally silent about the specific structure of the anti-scatter grid”. However, Demianovich discloses the collimator structure in [0055] and [0057]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Demianovich (U.S. 2013/0336448) in view of McKim (U.S. 2010/0202591) and Ihklef (U.S. 2017/0209106).
Regarding claim 13:
Demianovich discloses a collimator, comprising:
an anti-scattering grid ([0056], collimator that reduces scatter), including an opening (Fig. 8-13, collimator openings), the opening including a plurality of sub-openings ([0056], multiple plates) arranged along a first direction and a second direction.
However, Demianovich fails to disclose the opening including a plurality of sub-openings arranged along a first direction and a second direction, the opening having a plurality of opening widths along the first direction and a plurality of opening lengths along a second direction, the plurality of opening widths including first opening widths and second opening widths, the first opening widths corresponding to a plurality of sub-openings at at least one end of the collimator in the second direction, the second opening widths corresponding to a plurality of sub-openings at a middle section of the collimator in the second direction, and the first opening widths being smaller than the second opening widths, wherein radiation rays generated by a radiation source pass through the opening along a direction substantially perpendicular to the first direction and the second direction and impinge on a detector.
McKim teaches a plurality of sub-openings (Fig. 2-6, collimator with openings; [0028] and [0033])  arranged along a first direction ([0033], z-axis) and a second direction ([0030]-[0035], openings length), the opening having a plurality of opening widths ([0030]-[0035], openings have widths) along the first direction ([0033], z-axis) and a plurality of opening lengths along a second direction ([0030]-[0035], openings length), the plurality of opening widths 
Ihklef teaches the first opening widths being smaller than the second opening widths (Fig. 6, opening 610 is less than center portion 606).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the collimator of Demianovich with the sub-openings of McKim in order to increase image quality by reducing X-ray scatter (McKim; [0022]).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the collimator of Demianovich with the collimator measurements of Ihklef in order to increase image quality by improving focal spot positioning (Ihklef; [0030]).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14:
The combination of Demianovich, McKim and Ihklef discloses the collimator of claim 13, wherein the collimator includes a blade (Demianovich; [0056], blade). 
Regarding claim 15:

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the collimator of Demianovich with the collimator measurements of Ihklef in order to increase image quality by improving focal spot positioning (Ihklef; [0030]).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17:
The combination of Demianovich, McKim, and Ihklef discloses the collimator of claim 13, the plurality of sub-openings (Demianovich; [0056], multiple plates) are configured corresponding to a plurality of detection units of a detector (Demianovich; [0057], [0072]-[0075], collimator aperture matches detector elements).
Regarding claim 18:
The combination of Demianovich, McKim, and Ihklef discloses the collimator of claim 17, wherein the anti-scatter grid includes a body (Demianovich; Fig. 7, 9, 11, 13, and 15, Collimator) and a plurality of protrusions (Demianovich; Fig. 7, 9, 11, 13, and 15, Collimator has multiple protrusions), the plurality of protrusions are located at an edge of the body (Demianovich; Fig. 7, 9, 11, 13, and 15, Collimator has multiple protrusions) and extend along the first direction (Demianovich; Fig. 7, 9, 11, 13, and 15, Collimator has multiple protrusions that extend in the first direction), and each of the plurality of protrusions partially shields a 

Regarding claim 19:
The combination of Demianovich, McKim, and Ihklef discloses the collimator of claim 13, wherein the opening is a substantially rectangular opening (Demianovich; Fig. 7-Fig. 15, rectangular opening), and at least one corner of the opening includes a protrusion protrudes into the opening (Demianovich; [0052], sloped sides; Fig. 7, Fig. 9, Fig. 11, and Fig. 13, protrusions created sloped shapes in aperture).
Regarding claim 20:
The combination of Demianovich, McKim, and Ihklef discloses the collimator of claim 13, wherein the collimator includes a pair of blocks (McKim; Fig. 8, 222) disposed opposite to each other, the pair of blocks define an opening (McKim; Fig. 8, 222 defines opening), and at least one end of a block of the pair of blocks includes a protrusion protrudes into the opening (McKim; [0036]-[0037], and [0039], protrusions).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the collimator of Demianovich with the sub-openings of McKim in order to increase image quality by reducing X-ray scatter (McKim; [0022]).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 21:
The combination of Demianovich, McKim, and Ihklef discloses the collimator of claim 13, wherein the collimator is made of a material for shielding X-ray (Demianovich; [0051], collimator made of material that prevents passage of X-ray).
Regarding claim 22:
The combination of Demianovich, McKim, and Ihklef discloses the collimator of claim 18, wherein a length of each of the plurality of protrusion is the same (Demianovich; Fig. 7, 9, 11, 13, and 15, Collimator has multiple protrusions) as or smaller than a length of each of the plurality of sub-opening in the second direction (Demianovich; [0063], Collimator is tuned based on imaging widths).
Regarding claim 23:
The combination of Demianovich, McKim, and Ihklef discloses the collimator of claim 17, wherein the plurality of protrusions are removably attached to the body (Demianovich; [0029] and [0063], Collimator is tuned based on imaging widths with movable plates).
Regarding claim 24:
The combination of Demianovich, McKim, and Ihklef discloses the collimator of claim 13, widths of the plurality of openings at one end of the anti-scatter grid  (McKim; Fig. 6, plate 150 and plate 154 has openings with widths) and  widths of the plurality of sub-openings within a middle section  (McKim; Fig. 6, plate 150 and plate 154 has openings with widths) of the anti-scatter grid but fails explicitly disclose  wherein a sum of widths of the plurality of sub-openings at one end of the anti-scatter grid in the second direction are smaller than a sum of widths of the plurality of sub-openings within a middle section of the anti-scatter grid in the second direction.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to optimize the widths of the plurality of sub-openings in order to improve image quality by reducing effect of scatter. Therefore, it would have been obvious to make such optimization to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.K./            Examiner, Art Unit 2884

/DANI FOX/            Primary Examiner, Art Unit 2884